Citation Nr: 1639125	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-27 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease as a result of exposure to herbicides.

2.  Whether the Veteran's appeal of entitlement to service connection for skin cancer as a result of exposure to herbicides was timely.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from January 1961 to January 1965.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied service connection for Parkinson's disease.  In January 2013, the RO also found that an appeal of the November 2010 denial of service connection for skin cancer was not timely.  

The Veteran was scheduled for a Board hearing in June 2014, but did not appear for the hearing or offer any good cause for missing the hearing.  Therefore, the Veteran's hearing request is considered withdrawn.

The issue of whether the appeal of a claim for service connection for skin cancer was timely is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran served in the Republic of Vietnam as defined by VA for the purpose of presumptive exposure to herbicides, or was exposed to herbicides during active duty.

2.  The competent, probative evidence does not demonstrate that Parkinson's disease is related to active duty, to include exposure to herbicides, or manifested to a compensable degree within one year of separation from service.






CONCLUSION OF LAW

The criteria for service connection for Parkinson's disease have not been met. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1116, 5103A, 5107 (West 2014); 38 C.F.R. 
 §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A July 2010 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating. 

The duty to assist the Veteran has also been satisfied in this case.  The evidence includes the Veteran's service personnel records, service treatment records, VA treatment records, and lay evidence. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for Parkinson's disease; however, the Board finds that VA was not obligated to provide an examination in this case. 

Generally, a VA medical examination is required for a service connection claim only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The record demonstrates the Veteran has Parkinson's disease.  Additionally, a medical opinion in June 2010 was submitted noting that the Veteran's Parkinson's disease was related to his exposure to Agent Orange in service.  However, the evidence does not support that the Veteran was exposed to herbicides in service or that he was physically present in the Republic of Vietnam.  Other than the June 2010 opinion, there is no competent evidence suggesting a relationship between the Veteran's Parkinson's disease, and his military service.  Further, his service treatment records do not demonstrate complaints of or treatment for Parkinson's disease, or symptoms thereof during his active duty service.  As a result, the Board finds the evidence does not demonstrate that an in-service, event, injury, or disease occurred relevant to the Veteran's Parkinson's disease, or that the Veteran's Parkinson's disease, is otherwise related to active duty.  See VAPOGCPREC 27-97, 72 Fed. Reg. 63604 (1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). Consequently, a VA examination is not warranted.  McLendon, 20 Vet. App. at 83. 

The Federal Circuit has also addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378   (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there is no medically competent evidence of Parkinson's disease in service or any other event in service since the Board has determined that the Veteran is not entitled to a presumption of exposure to herbicides, as discussed below, nor is there competent evidence of a link to service.  While the Veteran has stated that he believes his Parkinson's disease is linked to service, the only evidence that it is related to his military service is the medical opinion finding that the Veteran's Parkinson's disease was related to his exposure to Agent Orange in service.  As discussed, there is no probative evidence to show that the Veteran was exposed to Agent Orange.  The only other evidence in favor of the Veteran's claim is the unsupported lay assertion of a connection inherent in any service connection claim.  Since there is no evidence of Parkinson's disease in service, no evidence of any injury or event in service that might have led to Parkinson's disease, and no competent suggestion of a link to service (other than exposure to Agent Orange, which the Veteran did not have), referral for a VA medical examination is not warranted.

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 543; see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Service Connection 

The Veteran seeks to establish service connection for Parkinson's disease on the basis of exposure to herbicides in Vietnam.  

Service connection may be established for a disability resulting from a disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b). The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303 (b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as paralysis agitans and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The record contains medical diagnoses of Parkinson's disease, which is recognized as presumptively due to herbicide exposure, subject to the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d); see 38 C.F.R. § 3.309 (e) (2015).  See, e.g., list of diagnoses dated on VA treatment records in 2007.  The Veteran noted on his claim that his disability began in 2005.

Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307 (a)(6)(iii) (2015).  Under the governing regulation, 'Service in the Republic of Vietnam' includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  It is well established that a Veteran must have set foot on the landmass of Vietnam, or have been present in the inland waterways of that country, in order for the presumption of exposure to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 102 (Jan. 21, 2009).

For purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between 'Brown Water' Navy vessels (smaller vessels that 'operated on the muddy, brown-colored inland waterways of Vietnam') and 'Blue Water' Navy vessels (larger 'gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean. ').  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Brown Water Navy Veterans are entitled to a presumption of exposure to herbicides as a matter of course.  However, in order for the presumption to be extended to a Blue Water Navy Veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  Id.  

Historically, VA has considered open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau as extensions of ocean water and not inland waterways.  Id; see also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H.  As such, the presumption of exposure to herbicides has not been extended to Blue Water Navy Veterans whose vessels anchored in open water harbors in these areas unless the evidence otherwise demonstrated that the Veteran had gone ashore.  Conversely, the presumption has been extended to ships with deck logs that reference "anchoring or entering the 'mouth' of" the Cua Viet River, Saigon River, Mekong River Delta, Ganh Rai Bay, and the Rung Sat Special Zone, which VA considers to be inland waterways.  See VBA Compensation and Pension Training Letter 10-06, at 7.

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that, with respect to Da Nang Harbor, the manner in which VA has defined inland waterways is both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational.  Gray v. McDonald, 27 Vet. App. 313 (2015).  In so holding, the Court noted that it could not 'discern any rhyme or reason in VA's determination that Quy Nhon Bay and Ganh Rai Bay are brown water[,] but Vung Tau Harbor-which appears to be inside Ganh Rai Bay-Da Nang Harbor, and Cam Ranh Bay are blue water.'  As such, it returned the matter to VA to 'exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure.' 

Pursuant to the Gray decision, in February 2016, VA updated its procedural manual with respect to the distinction between inland waterways ('brown water ') and offshore waters ('blue water').  As potentially pertinent to this case, Da Nang Harbor and Vung Tau Harbor were specifically identified as geographic locations determined to be 'offshore waters.' M21-1, pt. IV, subpt. ii, ch. 1, § H.2.b (Feb. 5, 2016).  The rationale for excluding these harbors as inland waterways was that they were open to the sea with extensive entry distance for easy access; were not long or narrow; and had deep water channels contiguous with the South China Sea, for easy ship anchorages.  In addition, Da Nang Harbor was not connected to a major inland river.  Vung Tau Harbor, although connected northward to inland Ganh Rai Bay, was a geographically separate water body more closely identified with the South China Sea.  Additionally, there was no historical evidence of extensive Agent Orange aerial spraying in the Vung Tau or Da Nang area, so the potential for Agent Orange exposure was minimal.

In the present case, the Veteran has explicitly denied that he ever set foot on the landmass of Vietnam.  See November 16, 2010 Report of General Information.  However, he also submitted a statement in October 2012 that he had "boots on the ground in Vietnam."  It appears that what he maintains, in essence, is that his service aboard the U.S.S. Ranger (CVA-61) from April 27, 1961 to December 18, 1964 included spending the last 40 days at Yankee Station off the coast of Vietnam.  See July 2010 statement.  In a December 2010 statement he noted that he wanted to be considered under the presumption of exposure to Agent Orange for Blue Water Navy Veterans.  

The evidence of record confirms that the Veteran served aboard the U.S.S. Ranger (CVA-61) while the vessel was in the 'official waters' of the Republic of Vietnam from May 1, 1963 to May 5, 1963; September 18, 1964 to September 20, 1964; and October 1, 1964 to October 9, 1964. 

The U.S.S. Ranger is not presently included in VA's list of vessels recognized as having 'brown water' service.  Service onboard a "blue water" naval vessel off the coast of Vietnam is not sufficient to establish presumptive exposure to herbicides.  Haas, 525 F.3d at 1197.  Specifically, service aboard a ship that sailed in open water, including Yankee Station (in the Gulf of Tonkin), does not constitute inland waterway service or qualify as docking, and is not sufficient to establish presumptive exposure to herbicides.  "Inland waterways" have been defined by VA as rivers, canals, estuaries, delta areas, and interior or enclosed bays within the land boundaries of the Republic of Vietnam itself.  The Board acknowledges that VA's application of the term "inland waterways" has been called into question by the Court in Gray v. McDonald, 27 Vet. App. 313 (2015).  However, despite the Court's holding in Gray, the Board finds there is no question as to whether the Gulf of Tonkin could qualify as an inland waterway, as it is a large, open body of ocean water, and herbicides were not sprayed over offshore waters.

Further, VA maintains a list of ships that served in the inland waterways of Vietnam, and the U.S.S. Ranger is not listed as a ship which: operated primarily or exclusively on Vietnam's inland waterways; operated temporarily on Vietnam's inland waterways; docked to shore or pier in Vietnam; operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; or which operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Thus, while the U.S.S. Ranger operated in the Gulf of Tonkin during the Veteran's time aboard, it did not enter the inland waterways of the Republic of Vietnam or dock in any deepwater harbor.  Further, the Board finds it highly probative that the Veteran has asserted that he did not go ashore in the Republic of Vietnam, either on leave or on duty.  While he later stated that he had "boots on the ground" in Vietnam, he has not provided any supporting evidence of this, and has indicated that he instead wanted to be considered as presumptively exposed to herbicides based on his service on the Navy vessel.

As the Veteran served exclusively on a blue water ship and there is no indication that he ever visited the mainland of the Republic of Vietnam, the Board finds that the preponderance of the evidence is against the finding that the Veteran served in the Republic of Vietnam for purposes of the herbicide presumption.  Therefore, the Board finds that the Veteran cannot be presumed to have been exposed to herbicides, to include Agent Orange, during his active duty service.  38 U.S.C.A. § 1116(f). 

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044   (Fed. Cir. 1994).  The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions. While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran is competent to determine what, if any, chemicals or gases had adhered to the exterior of aircraft or equipment.  The Board also notes that herbicides were not transported, stored, or used aboard US Navy ships.  Furthermore, the Veteran's service treatment records are negative for any treatment or indication that the Veteran was exposed to herbicides in service.  As such, the evidence does not support the contention that the Veteran was exposed to herbicides during service. 

Additionally, although Parkinson's disease is a chronic disease listed in 38 C.F.R. § 3.309 (a), the evidence demonstrates that the first diagnosis appears to have been in 2005, approximately 40 years after separation from service.  As such, the evidence does not show that Parkinson's disease manifested to a compensable degree within one year of service, and service connection for a chronic disability cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309; see also Walker, 708 F.3d 1331. 

Even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection.

The first element of direct service connection is a current disability.  The record reflects a diagnosis of Parkinson's disease, during the pendency of the appeal.  As such, the Board finds that the Veteran has established a current disability for the purpose of service connection.

Once a current disability has been established, a veteran must also establish an in-service incurrence or aggravation of a disease or injury and a nexus between such in-service incurrence and the current disability.  The Veteran's service treatment records, including his separation examination, do not demonstrate complaints of, treatment for, or a diagnosis of Parkinson's disease.  Additionally, the Veteran has not asserted that his Parkinson's disease had its onset during active duty or has been continuously present since his discharge from active duty.  The record shows that the Veteran's Parkinson's disease was not diagnosed until 2005, approximately 40 years following his discharge from active duty.  Further, the evidence does not show that the Veteran was exposed to herbicides during active duty.  As such, the Veteran has not established an in-service event or injury for service connection purposes.

In addition, the evidence does not include a probative medical opinion relating the Veteran's current Parkinson's disease to his active duty service.  While a VA physician noted in June 2010 that the Veteran's Parkinson's disease was related to his exposure to herbicides in service, the probative value of this opinion is undermined by the fact that the opinion is based on inaccurate information concerning the Veteran's exposure to herbicides during his military service.  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet.App. 4458, 460-61 (1993).  

The Board acknowledges the Veteran's lay statements regarding the correlation between his Parkinson's and exposure to herbicides.  However, it is well known that a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of Parkinson's disease.  See 38 C.F.R. § 3.159 (a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  Here, however, the Board finds the nature and etiology of Parkinson's disease is not something for which a layman is competent to provide an opinion. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  The record does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the nature of his Parkinson's disease.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay opinions provided by the Veteran do not constitute competent medical evidence and lack probative value.  Accordingly, the Board finds that the Veteran has not established a nexus between his Parkinson's disease and any in-service event or injury.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for Parkinson's disease, to include as due to exposure to herbicides.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for Parkinson's disease as a result of exposure to herbicides is denied.


REMAND

As for the service connection claim for skin cancer, the RO sent the Veteran a letter in January 2013 noting that he had not timely appealed the RO's denial of the claim in November 2010.  In March 2013 the Veteran sent a note in response to the RO's letter disputing the RO's determination that he had not timely appealed his service connection claim for skin cancer.  The RO has not issued a statement of the case which addresses this issue and the Board finds that a remand for this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran and his representative addressing its January 2013 decision to find his appeal of service connection for skin cancer untimely.  The statement of the case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


